Mr. Justice Cooke delivered the opinion of the court: The-circuit court of Woodford county granted leave to appellants to file an information in the nature of quo warranto against appellees, charging them with usurping the office of president and members of the board of education of the pretended school district No. 375, in the counties of Woodford and McLean. - A trial resulted in finding appellees not guilty, and judgment was rendered against appellants for costs. The district was attempted to be organized under the Township High School act of June 5, 1911,'and one of the grounds urged for reversal is that the act is invalid as in violation of section 22 of article 4 of the constitution. This precise question has been determined in People v. Weis, (ante, p. 581,) where the contentions of the parties in this case were carefully considered. For the reasons given in that case the Township High School act of June 5, 1911, is invalid, and the judgment of the circuit court is reversed and the cause remanded. Reversed and remanded. Mr. Justice Farmer, dissenting.